UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH BRINSON,
                                Plaintiff,
                                                                    19-CV-5026 (JPO)
                      -v-
                                                                          ORDER
 QUINCY AMUSEMENTS, INC.,
                     Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, Bronx County, on May 30,

2019. (Dkt. No. 1.) On November 20, 2019, the parties filed a motion requesting that the case

be remanded to state court along with a stipulation agreeing that the amount in controversy does

not exceed $75,000. (Dkt. No. 15.)

       “[F]ederal courts are courts of limited jurisdiction and, as such, lack the power to

disregard such limits as have been imposed by the Constitution or Congress.” Purdue Pharma

L.P. v. Kentucky, 704 F.3d 208, 213 (2d Cir. 2013) (internal quotation marks omitted). The

“failure of subject matter jurisdiction is not waivable and may be raised at any time by a party or

by the court sua sponte.” Lyndonville Sav. Bank & Tr. Co. v. Lussier, 211 F.3d 697, 700–01 (2d

Cir. 2000). Where an action has been removed from state court, “[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded.” 28 U.S.C. § 1447(c). As relevant here, Congress has granted district courts original

jurisdiction over cases between “citizens of different States” in which “the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a)(1).

Because the amount in controversy does not exceed $75,000, this Court does not have subject

matter jurisdiction over this case.



                                                  1
       Accordingly, the motion to remand is GRANTED. This case is hereby remanded to New

York Supreme Court, Bronx County, pursuant to 28 U.S.C. § 1447(c).

       SO ORDERED.

Dated: November 21, 2019
       New York, New York

                                          ____________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge




                                             2
